DETAIL ACTION
1. This communication is responsive to the amendment, filed November 29, 2021.
Claims 47-66 are pending in this application.  Claims 47, 57, 66 are independent claims.  
2. This action is made Non-Final.
Examined under the first inventor to file provisions of the AIA 
3. The present application, filed on or after March 13, 2014, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
4.  Applicant’s arguments, with respect to the amendment, filed on November 29, 2021 with respect to claims 47-66 have been fully considered and are found persuasive.

The applicant argues: 
1. The claim objection regarding claims 53, 63 is overcome.

The examiner responds: 
1. The examiner agrees.

The applicant argues: 
2. The 112(f) interpretation is overcome.

The examiner responds: 
2. The examiner agrees.


The applicant argues: 
3. The 112(a) rejections were overcome.

The examiner responds: 
3. The examiner agrees.

The applicant has overcome the 112 (f) interpretation regarding claim 66, therefore, checking for structural support for invoked functional language is not required. 

The applicant argues: 
4. The 112(b) rejections were overcome.

The applicant has overcome the 112 (f) interpretation regarding claim 66, therefore, checking for structural support for invoked functional language is not invoked.

The examiner responds: 
4. The examiner agrees.

The applicant argues: 


The examiner responds: 
5. The examiner agrees.

The examiner cites the new art of Terlizzi (“Terelizzi”, US 2009/0143007).

Terlizzi [0054] “the user may wish to transmit one or more audio media items (e.g., a song, a podcast, or a voicemail) to the recipient of a communications operation, where the ongoing communications operation is in the form of a telephone call”.

Thus, during a telephone call first audio, an audio file second audio can be sent to a recipient device.

Terlizzi [0058] “caching the media item in the memory of the recipient's communications device for future playback, or to view and listen to both the media item and the communications operation simultaneously”.


The examiner is always available for interviews.


Claim Rejections - 35 USC § 112
5.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



6.	Claims 55, 65 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The applicant’s claim language in claims 55, 65 appears inconsistent with parent claims 47, 57 because claims 55, 65 claim the first audio is telephony audio comprising a prompt ringtone, and a prompt tone before a call is made. The inconsistency is between parent claims 47, 57 stating the first audio is sent the external device, and dependent claims 55, 65 state the first audio comprises an incoming prompt ringtone, and a 

Claim Rejections - 35 USC § 102
7.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

8.	Claims 47-49, 51-52, 54, 56-59, 61-62, 64, 66 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Terlizzi (“Terlizzi”, US 2009/0143007).

Claim 66:
Terlizzi teaches an electronic device comprising a memory configured to store instructions; ([0027] “memory, storage, or any other suitable component for controlling the operations of communications device 200”) and 

Terlizzi teaches a processor ([0027] “a processor”) coupled to the memory and configured to execute the instructions to cause the electronic device to: ([0027] “Control circuitry 210 may include, for example, a processor, a bus (e.g., for sending instructions to the other components of communications device 200)”)

Terlizzi teaches establish a coupling between the electronic device ([0034] “control circuitry 210 (FIG. 2) may receive the user's instruction and may coordinate with playback circuitry 207 and communications circuitry 208 (FIG. 2) to retrieve media item 350 from the memory of communications device 330 and to output media item 350 as if it were part of communications operation 340 over the same communication path 360 to communications device 370”, thus, the electronic device is communications device item 330) and an external audio device (as discussed above in [0034], communications device item 330 is coupled to external communications device item 370)

Terlizzi teaches play first audio associated with a first application; ([0054] “the user may wish to transmit one or more audio media items (e.g., a song, a podcast, or a voicemail) to the recipient of a communications operation, where the ongoing communications operation is in the form of a telephone call”, thus, a telephone call first audio)

Terlizzi teaches obtain second audio associated with a second application, wherein the first application and the second application comprise different applications; (as discussed above in [0067] a first telephone application and a second file sharing application)

Terlizzi teaches send, based on the second audio being associated with the second application, the second audio to the external audio device (as discussed above in [0054] songs, podcasts, and voicemail is sent to another device, as discussed above in [0034] communications operations is sent from device 330 to device item 370) to enable the external audio device to play the second audio instead of the electronic device playing the second audio ([0058] “caching the media item in the memory of the recipient's communications device for future playback, or to view and listen to both the media item and the communications operation simultaneously”, thus, the sent song, podcast, voicemail can be sent for future playback) while the electronic device continues to play the first audio (as discussed above in [0054] the song, podcast, voicemail is sent during an audio telephone call)


Claim 47 is similar in scope to claim 66, and is therefore rejected under similar rationale.

Claim 48:
Terlizzi teaches identifying based on the second audio (as discussed above in [0054] the second audio is songs, podcasts, voicemail) being associated with the second application that the second audio is associated with the external audio device (as discussed above in [0034], communications device item 330 is coupled to external communications device item 370, as discussed above in [0058] the recipient's communications device received the audio file for future playback)

Claim 49:
Terlizzi teaches storing associations between the first application and a first type of the first audio and between the second application and a second type of the second audio (as discussed above in [0067] the telephone application for telephony audio, and a second file sharing application with music audio)

Claim 51:
Terlizzi teaches sending display data to the external audio device (as discussed above in [0034], communications device item 330 is coupled to external device item 370) to enable the external audio device to display an interface of the second application ([0046] “selection of a different media type from display screen 500 may present a new display screen, different from the previously-viewed display screen 600, to present a list of media items corresponding to the newly-selected media type”, thus, a new display interface is created for a type of received media)
 Claim 52:
Terlizzi teaches a first instruction from a user, wherein the first instruction instructs to play the second audio (as discussed above in [0054] the second audio is songs, podcasts, voicemail) on the external device (as discussed above in [0034], communications device item 330 is coupled to external communications device item 370)
 
Claim 54:
Terlizzi teaches that the first application and the second application are different multimedia applications installed on the electronic device (Regarding the first telephone application, [0019] “The communications operations may include any suitable form of communications, including for example, voice communications (e.g., telephone calls), data communications (e.g., e-mails, text messages, media messages), or combinations of these (e.g., video conferences)”, Regarding the file sharing application, [0034] “Without terminating communications operation 340, user 310 may use communications device 330 to select any suitable media item 350 for sharing with recipient 320. Such media item may include, for example, a song, a video, a podcast, an image, a voicemail message, or any other suitable media item”)

Claim 56:
Terlizzi teaches that the first audio (as discussed above in [0054] a telephone call first audio) is associated with a social application installed on the electronic device, wherein the first audio comprises a voice message, (as discussed above in [0067] the telephone application for telephony audio for social communication) wherein the second audio is associated with a multimedia application installed on the electronic device (regarding the file sharing application, [0034] “Without terminating communications operation 340, user 310 may use communications device 330 to select any suitable media item 350 for sharing with recipient 320. Such media item may include, for example, a song, a video, a podcast, an image, a voicemail message, or any other suitable media item”) 

Claim 57 is similar in scope to claims 66, and is therefore rejected under similar rationale.

Claims 58-59 are similar in scope to claims 48-49, and is therefore rejected under similar rationale.

Claims 61-62 are similar in scope to claims 51-52, and is therefore rejected under similar rationale.

Claim 64 is similar in scope to claims 54, and is therefore rejected under similar rationale.


Claim Rejections - 35 USC § 103
9.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

10.	Claims 50, 60 are rejected under 35 U.S.C. 103 as being unpatentable over Terlizzi (“Terelizzi”, US 2009/0143007) in view of Manning (“Manning”, US 2015/0331940).

Claim 60:
Terlizzi does not explicitly teach wherein a quantity of historical times of playing audio associated with the second application using the external audio device is greater than or equal to a first threshold. 

Manning teaches wherein a quantity of historical times of playing audio associated with the second application using the external audio device is greater than or equal to a first threshold (Manning [0031] “A threshold minimum play count of 10 may be applied to the dataset 230 such that the taste profile for User A includes the artists Screaming Chair, Michael Jackson, and S.G. A threshold minimum ranking of 5 may be applied to the dataset 240 such that the taste profile for User B includes the artists S.G., Metro, and Michael Jackson”)

Manning is analogous art of sharing audio content [0032] with other phone devices [0037]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the music user interface of Terlizzi with the music user interface of Manning so songs can be included in a user’s profile based on prior play count of an artist, such as including Michael Jackson’s song “Bad” based on previously threshold exceeded listening to Michael Jackson songs [Manning 0031].

Claim 50 is similar in scope to claim 50 and is rejected under similar rational

11.	Claim 55, 65 are rejected under 35 U.S.C. 103 as being unpatentable over Terlizzi (“Terelizzi”, US 2009/0143007) in further view of Tickner et. al. (“Tickner”, US 8,731,912).

Claim 65:
Terlizzi teaches that the first audio is a telephony audio (as discussed above in Terlizzi [0067] a telephone application of playing telephone audio)

Terlizzi teaches wherein the second audio is of a first multimedia application installed on the electronic device (Regarding the file sharing application, [0034] “Without terminating communications operation 340, user 310 may use communications device 330 to select any suitable media item 350 for sharing with recipient 320. Such media item may include, for example, a song, a video, a podcast, an image, a voicemail message, or any other suitable media item”) 

Terlizzi teaches a voice message in a voice call process after a voice call is established. (as discussed above in Terlizzi [0067] a telephone application of playing telephone audio)

Terlizzi does not explicitly teach wherein telephony audio comprises an incoming call prompt ringtone, a prompt tone before a call is connected. 

(Tickner Fig 1 item 10a shows “mom is calling” with ring tone “ring, “ring”, “ring” and prompt “listening to voice commands” before the call is connected in item 102(b), Tickner [Col 2 32-33] “recurring ringtone output in order to signal an incoming phone call”, Tickner [Col 2 31-33] “the prompt may include a prompt tone that signals to the user that the system is listening for a voice command”)

Tickner is analogous art of a phone voicemail recording interface [Col 1 38-39]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the phone interface of Terlizzi with the phone interface of Tickner so that users can receive a custom audio alert with specific call information regarding the nature of an incoming call so the user can see who is calling [Tickner Col 4 18-23].

Claim 55 is similar in scope to claims 65, and is therefore rejected under similar rationale.

12.	Claim 53, 63 are rejected under 35 U.S.C. 103 as being unpatentable over Terlizzi (“Terelizzi”, US 2009/0143007) in further view of Rand (“Rand”, US 2016/0036962).

Claim 63:
Terlizzi does not explicitly teach presenting, user prompt information, wherein the user prompt information prompts the user to identify which device plays the second audio. 

([0120] “FIG. 3c depicts a friends list specific to Facebook, assuming integration is not disallowed. This embodiment allows users to leave voice messages (3013) or mixed voice and audio clips (3012) on their friends' timelines or in messages, thus, a friend list is displayed for prompting which friend to send an audio clip)

Rand teaches obtaining the first instruction from the user for the prompt information (as discussed above in Rand [0120] a user selects a friend from a friend list)

Rand is analogous art of a phone user interface for sharing music with other users [Fig 2b].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the phone interface of Terlizzi with the phone interface of Rand so that users can additionally listen to music, play games, watch movies while talking to others on the phone [Rand 0020].

Claim 53 is similar in scope to claims 63, and is therefore rejected under similar rationale.


Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIK V STITT whose telephone number is (571)270-5064. The examiner can normally be reached M-F 11am-8pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Queler can be reached on 571-272-4140. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ADAM M QUELER/Supervisory Patent Examiner, Art Unit 2145